Name: 84/447/EEC: Commission Decision of 16 August 1984 authorizing the French Republic to apply intra-Community surveillance to imports into the Community of certain textile products which originate in the People's Republic of China and to which safeguard measures could be applied under Article 115 of the Treaty (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  leather and textile industries;  tariff policy;  Europe
 Date Published: 1984-09-18

 Avis juridique important|31984D044784/447/EEC: Commission Decision of 16 August 1984 authorizing the French Republic to apply intra-Community surveillance to imports into the Community of certain textile products which originate in the People's Republic of China and to which safeguard measures could be applied under Article 115 of the Treaty (Only the French text is authentic) Official Journal L 249 , 18/09/1984 P. 0016 - 0017*****COMMISSION DECISION of 16 August 1984 authorizing the French Republic to apply intra-Community surveillance to imports into the Community of certain textile products which originate in the People's Republic of China and to which safeguard measures could be applied under Article 115 of the Treaty (Only the French text is authentic) (84/447/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas the abovementioned Decision requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Community negotiated an Agreement with the People's Republic of China on trade in certain textile products in 1979 and has subsequently negotiated a supplementary Protocol to that Agreement; Whereas, by Regulation (EEC) No 2072/84 (2), the Council introduced common rules specifically for imports of the textile products covered by the Agreement; Whereas, under these rules, imports into the Community of these textile products are subject to quantitative restrictions; whereas there are still disparities in the conditions applied by the other Member States to these imports; Whereas these disparities could cause deflections of trade; Whereas, in order to detect rapily deflections of trade which could aggravate or give rise to economic difficulties in the sector concerned, requests were made by the French Government to the Commission of the European Communities under Decision 80/47/EEC for authorization to apply prior intra-Community surveillance to imports of textile products belonging to categories 13, 17, 26, 29, 31, 69, 83, 87, 91 and 110, originating in the People's Republic of China and in free circulation in the other Member States; Whereas the Commission examined whether the imports concerned could be made subject to intra-Community surveillance measures under Article 2 of the abovementioned Decision 80/47/EEC, and in particular whether information was given as to the economic difficulties referred to; Whereas this examination has shown that, with regard to textile products belonging to categories 26, 29, 31, 83, 87 and 110, there is a risk of deflections of trade occurring via the other Member States, thus jeopardizing the objectives aimed at by the abovementioned trade measures and aggravating or prolonging the economic difficulties of the industry concerned; Whereas, under these circumstances, it is necessary to authorize France to apply intra-Community surveillance to imports of textile products belonging to categories 26, 29, 31, 83, 87 and 110, originating in the People's Republic of China and put into free circulation in the other Member States, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to introduce, until 30 June 1985 and in accordance with Decision 80/47/EEC, intra-Community surveillance of imports of the textile products listed in the Annex hereto, originating in the People's Republic of China and put into free circulation in the other Member States. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 16 August 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 198, 27. 7. 1984, p. 1. ANNEX Textile products for which categories have been established (1) 1.2 // // // Category // Country of origin // // // 26 // China // 29 // China // 31 // China // 83 // China // 87 // China // 110 // China // // (1) As defined in Council Regulation (EEC) No 3589/82 (OJ No L 374, 31. 12. 1982).